IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,529-01


                      EX PARTE JOSE ANDRES DE LA ROSA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-1838-93-D(1) IN THE 206TH DISTRICT COURT
                           FROM HIDALGO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marihuana and sentenced to twelve years’ imprisonment. The Thirteenth Court of Appeals affirmed

his conviction. De La Rosa v. State, No. 13-94-00356-CR (Tex. App.—Corpus Christi Sept. 14,

1995) (not designated for publication).

        Applicant contends that he is entitled to time spent out of custody on an appeal bond. The

trial court made findings of fact and conclusions of law and recommended that we grant relief. We
                                                                                                    2

agree.

         Relief is granted. Applicant shall receive credit from the date the appellate mandate issued

in his case to February 3, 2016. The trial court shall issue any necessary bench warrant within 10

days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 12, 2017
Do not publish